WARNER, J.,
dissenting.
I would grant respondent’s motion to dismiss this petition as untimely. The trial court originally entered an order in August 2013, requiring the petitioners to appear for their depositions in Broward County. Rather than seek review of that order, petitioners failed to appear for the scheduled depositions, prompting a motion to compel and the order now before this court. Their failure to seek timely review of the August 2013 order resulted in a waiver of their right to contest their required appearance in Florida. I would, therefore, grant respondent’s motion to dismiss this petition as untimely. See Bensonhurst Drywall, Inc. v. Ledesma, 583 So.2d 1094 (Fla. 4th DCA 1991); see also Decktight Roofing Servs. Inc. v. Amwest Sur. Ins., 841 So.2d 667, 668 (Fla. 4th DCA 2003). Alternatively, I would deny the petition because petitioners have failed to demonstrate that they are not corporate representatives who can be deposed at the corporate place of business. CVS Caremark Corp. v. Latour, 109 So.3d 1232 (Fla. 1st DCA 2013). Based on the foregoing, I cannot conclude that the trial court departed from the essential requirements of law.